Title: To Alexander Hamilton from Josias Carvel Hall, 20 October 1799
From: Hall, Josias Carvel
To: Hamilton, Alexander


          
            Sir
            Havre-de-Grace Octr 20th—99
          
          Marching Orders have been received from you sometime since & immediately communicated to the Troops. You now apparently give me to judge between the Inconveniencies arrising from the advanced   State of Season & those which may result from the want of Pay: But in Fact there is no Alternative. Half the Soldiers & Officers too would be stoped for little Debts contracted at their respective Posts. I have not recd. a Letter for some time without a Requisition for money. The recruiting Business has been stoped sometime. Many of the Officers are considerably in advance
          With great Consideration I am Sir Your Most Obt Servt
          
            Jo. Carvel Hall
          
        